Citation Nr: 1701857	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of gallbladder surgery performed in November 2007 at a VA facility, including chronic infections with recurrent multiple abdominal abscesses and draining fistulas, a lung mass requiring a partial lobectomy, a large ventral incisional hernia, liver cysts, chronic fatigue, calcium deposits on the aorta, and any other identified co-morbidities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in December 2014.  The Veteran and his spouse also testified at a hearing before a different Veterans Law Judge (VLJ) in October 2011.  Transcripts of both hearings are of record.  The VLJ who conducted the October 2011 hearing is no longer employed at the Board.

This case was last before the Board in February 2015, and was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

As noted in the Board's February 2015 remand, the Veteran has raised a service connection claim for complications of his November 2007 cholecystectomy, including chronic infections and resultant pathology, as secondary to his service-connected type II diabetes mellitus.  He raised such a claim in his October 2011 hearing testimony, if not earlier.  Indeed, December 2010 and April 2013 VA medical opinions issued in connection with the § 1151 claim note the increased risk of infection and a hernia (the latter due to poor healing) from diabetes.  Service connection is a benefit distinct from compensation under 38 U.S.C.A. § 1151 and thus is not encompassed by the issue on appeal.  The claim for service connection for residuals of gallbladder surgery, including as secondary to service-connected diabetes, has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (2016).


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Board notes that compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is qualifying if the disability was not the result of the veteran's willful misconduct and if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the United States Secretary of Veterans Affairs, either by a VA employee or in a VA facility, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

The record shows the Veteran underwent a laparoscopic cholecystectomy in November 2007.  During the procedure, a hole was made in the gallbladder and bilious fluid and gallstones were spilled.  The Veteran later developed complications caused by the spillage.  

Pursuant to the Board's February 2015 remand, a VA medical opinion was obtained in April 2015.  The examiner stated the Veteran had developed multiple abscesses (intra-abdominal, retro-peritoneal, and lung) including hepatic, right psoas muscle, subdiaphragmatic, chest wall, abdominal wall, as well as fistula formations.  The examiner stated these likely were complications of the gallstones spilled during the Veteran's November 2007 surgery.  The examiner determined the Veteran's complications were not the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  However, the examiner then stated that the Veteran's chronic infections and associated complications (including but not limited to abscesses, fistulas, and a lung mass requiring a partial lobectomy), were proximately caused by an event that was not reasonably foreseeable resulting from the November 2007 surgery.  The examiner explained that abscesses are very rare following laparoscopic cholecystomies, occurring in only 0.14 percent to 0.3 percent of cases.

Upon a review of the entire record, the Board has determined the April 2015 VA examiner's finding that the Veteran's complications were caused by an event that was not reasonably foreseeable is sufficient to establish the Veteran's eligibility for compensation under 38 U.S.C.A. § 1151.  As noted above, the examiner identified hepatic, right psoas muscle, subdiaphragmatic, chest wall, and abdominal wall abscesses, as well as chronic infections, fistula formations, and a lung mass requiring partial lobectomy, as complications from the Veteran's November 2007 surgery.  However, the examiner indicated the Veteran may have additional "associated complications" and that the complications were not necessarily limited to those specifically identified.  In this regard, the Board notes that in addition to the complications identified by the April 2015 examiner, in the Veteran's November 2009 claim he asserted that liver cysts, an open wound, chronic fatigue syndrome, joint pain, calcium deposits on his aorta, and a hernia were all complications of his November 2007 surgery.

In order that maximum compensation may be awarded for disabilities under 38 U.S.C.A. § 1151 as if such disabilities were service connected, the Board must ensure that each and every additional disability caused by the Veteran's November 2007 surgery is clearly identified.  As such, the Board has determined a remand is warranted to obtain an addendum medical opinion clearly identifying each disability.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claims file to the April 2015 VA examiner, or if she is unavailable, to another qualified VA examiner.  If the examiner determines an additional examination is required, schedule such an examination. 

Following a review of the relevant records and lay statements, and an additional examination if necessary, the examiner should clearly diagnose each disability present during the period of the claim that was at least as likely as not (50 percent probability or greater) caused by the spillage of bilious fluid and gallstones during the Veteran's November 2007 cholecystectomy procedure.

In providing his or her opinion, the examiner's attention is directed to the April 2015 examiner's finding that multiple hepatic, right psoas muscle, subdiaphragmatic, chest wall, and abdominal wall abscesses, as well as chronic infections, fistula formations, a lung mass requiring partial lobectomy, and "associated complications," were caused by spillage of gallstones during the Veteran's November 2007 cholecystectomy.

The examiner is specifically requested to determine whether the Veteran's claimed liver cysts, open wound, chronic fatigue syndrome, joint pain, calcium deposits on his aorta, and/or hernia, were caused by an event that was not reasonably foreseeable as a result of his November 2007 cholecystemony. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

In this regard, the RO is advised that the Board has determined the Veteran is eligible for compensation under 38 U.S.C.A. § 1151 relating to his November 2007 surgery.  The sole purpose of this remand is to obtain a VA opinion specifically identifying each disability caused by the November 2007 surgery.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




